Citation Nr: 1627080	
Decision Date: 07/07/16    Archive Date: 07/14/16

DOCKET NO.  15-12 641	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1. Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD), and if so, whether the reopened claim should be granted.

2. Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for a bilateral hearing loss disability, and if so, whether the reopened claim should be granted.

3. Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for tinnitus, and if so, whether the reopened claim should be granted. 


ATTORNEY FOR THE BOARD

K. Kardian, Associate Counsel 

INTRODUCTION

The Veteran served on active duty in the Army from July 2006 to August 2009, with service in Iraq from October 2007 to January 2009. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from a December 2012, rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

The Veteran submitted additional evidence in support of his claim in April 2016, along with a waiver of review of such evidence by the agency of original jurisdiction. As such, the Board may properly consider such evidence at this time. See 38 C.F.R. §§ 20.800, 20.1304(c) (2015). 

In August 2012, the Veteran filed to reopen a claim for entitlement to service connection for PTSD. The RO denied the claim only as to PTSD in a December 2012 rating decision. Evidence of record also indicates potential alternate diagnoses of anxiety, sleep disorder, and bipolar disorder. Therefore, the Board is recharacterizing the issue on appeal to include any acquired psychiatric disorder. See Clemons v. Shinseki, 22 Vet. App. 128 (2009). (The scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).

In any case involving a finally denied claim, the Board must address whether new and material evidence has been received to reopen before addressing the merits of the claim, regardless of whether or not the agency of original jurisdiction (AOJ) has already addressed the question. Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001); Wakeford v. Brown, 8 Vet. App. 237, 239-40 (1995).

In February 2015, the Veteran filed a Substantive Appeal via VA Form 9, requesting a video conference hearing before a Veterans Law Judge. The Veteran was provided notice but failed to attend the hearing or request a postponement. Subsequently, the Veteran in May 2016 correspondence requested his appeal be transferred to the Board without a hearing. His hearing request is therefore deemed to have been withdrawn. 38 C.F.R. § 20.704(d) (2015). 

The Board has reviewed the electronic records maintained in both Virtual VA and Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to service connection for an acquired psychiatric disability, to include PTSD, a bilateral hearing loss disability and tinnitus are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

1. A December 2010 rating decision denied a claim of service connection for posttraumatic stress disorder (PTSD), bilateral hearing loss, and tinnitus. The Veteran was notified of his rights but did not appeal or submit new and material evidence with respect to any of the three issues during the applicable appellate period.

2. The evidence associated with the claims file subsequent to the December 2010 rating decision is not cumulative and redundant of evidence previously of record, and raises a reasonable possibility of substantiating the Veteran's claims of service connection for an acquired psychiatric disorder, to include PTSD, bilateral hearing loss, and tinnitus.

CONCLUSIONS OF LAW

1. The December 2010 rating decision that denied the Veteran's claims for service connection for PTSD, bilateral hearing loss, and tinnitus is final. 38 U.S.C.A. §§ 7104, 7105 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2010).

2. New and material evidence sufficient to reopen the claim of service connection for an acquired psychiatric disorder, to include PTSD has been received. 38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a), (c) (2015).

3. New and material evidence sufficient to reopen the claim of service connection for a bilateral hearing loss disability has been received. 38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a), (c) (2015).

4. New and material evidence sufficient to reopen the claim of service connection for tinnitus has been received. 38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a), (c) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks service connection for an acquired psychiatric disorder, to include PTSD, service connection for a bilateral hearing loss disability and service connection for tinnitus. In December 2010, the RO denied the Veteran's claim for entitlement to service connection for PTSD, finding that the evidence failed to show a diagnosis and a link between the Veteran's symptoms and an in-service stressor. The RO also denied the Veteran's claim for service connection for bilateral hearing loss, as no evidence showed the condition occurred in or was caused by active service. Finally, the RO also denied entitlement to service connection for tinnitus, as the evidence failed to show the condition either occurred in or was caused by service. The Veteran was notified of the December 2010 decision that same month.  The Veteran did not appeal that denial, or submit additional evidence within one year; therefore, the December 2010 decision became final. 38 U.S.C.A. §§ 7104, 7105; 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2015).

Where a claim has been finally adjudicated, a claimant must present new and material evidence to reopen the previously denied claims. 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a). New evidence is evidence not previously submitted to agency decision makers. 38 C.F.R. § 3.156(a). Material evidence is evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. Id. New and material evidence cannot be either cumulative or redundant of the evidence of record at the time of the last prior final denial and must raise a reasonable possibility of substantiating the claim. Id. 

For the purposes of reopening a claim, newly submitted evidence is generally presumed to be credible. Justus v. Principi, 3 Vet. App. 510, 513 (1992). New and material evidence is not required as to each previously unproven element of a claim in order to reopen. Shade v. Shinseki, 24 Vet. App. 110, 120 (2010). There is a low threshold for determining whether evidence raises a reasonable possibility of substantiating a claim. Id. at 117-18.

In this case, new and material evidence sufficient to reopen the claims of service connection for an acquired psychiatric disorder, to include PTSD, a hearing loss disability and tinnitus has been received. Specifically, the evidence of record in December 2010 consisted of service treatment records (STRs), prior rating decisions, and lay statements from the Veteran. The evidence failed to show that the Veteran's claimed PTSD was causally related to his active service. Evidence associated since the rating decision includes additional VA treatment records, VA examinations in October 2012 and December 2014 and the Veteran's lay statements. Particularly relevant are VA treatment records noting a need to rule out a diagnosis of bipolar disorder versus adjustment disorder. See March 29, 2016 VA treatment note. In addition, the Veteran in an April 2016 statement provided information on additional potential in-service stressors, which he is competent to do and is presumed to be credible for the limited purpose of reopening.  Evidence particularly relevant to the claim for a bilateral hearing loss disability includes a VA examination in January 2015 and the Veteran's reports of ongoing trouble hearing, in particular in his left ear. See July 23, 2015 treatment note.  Evidence relevant to the Veteran's claim for service connection for tinnitus includes a VA examination in January 2015 and the Veteran's reports of ongoing tinnitus since service. 

The evidence added to the record is new as it was not previously submitted to agency decision makers. It is material as to an acquired psychiatric disorder, to include PTSD, as it addressees ongoing treatment, newly identified in-service stressors and the possibility of a nexus between a current psychiatric disability and active service. As to hearing loss and tinnitus the evidence is new, and it is material as it addresses ongoing complaints of hearing loss and reports of an in-service occurrence of symptoms. The evidence is not redundant and raises a reasonable possibility of substantiating the claims. Therefore, reopening of the claim of entitlement to service connection for an acquired psychiatric disability, to include PTSD, entitlement to service connection for a bilateral hearing loss disability and entitlement to service connection for tinnitus, is warranted.

ORDER

New and material evidence having been received, the claim of entitlement to service connection for an acquired psychiatric disability is reopened; the appeal is granted to this extent only. 

New and material evidence having been received, the claim of entitlement to service connection for a bilateral hearing loss disability is reopened; the appeal is granted to this extent only.

New and material evidence having been received, the claim of entitlement to service connection or tinnitus is reopened; the appeal is granted to this extent only. 

REMAND

The Veteran contends that he is entitled to service connection for an acquired psychiatric disability, to include PTSD, service connection for a bilateral hearing loss disability and tinnitus as a result of active service. A remand is necessary to obtain additional development. 

In an April 2016 statement, the Veteran reported that while in Iraq he was the victim of military sexual trauma (MST). The Veteran reported this attack was carried out by soldiers in a different company while heading to the latrine. PTSD cases based on personal assault stressors impose additional VA notice requirements of which the Veteran must be notified. If a claim for PTSD is based on in-service personal assault, including MST, evidence from sources other than a Veteran's service treatment records may corroborate the Veteran's account of the incident. Examples of such evidence include, but are not limited to medical records and statements from family members. Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources. Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: episodes of depression, anxiety without an identifiable cause, or unexplained behavior changes. VA may submit any evidence that it receives to an appropriate medical or mental health professional for an opinion as to whether it indicates that a personal assault occurred. 38 C.F.R. § 3.304 (f)(5). 

The Veteran was provided with VCAA notice in August 2012 which provided notice of the information and evidence necessary to substantiate claims to reopen entitlement to service connection. However, the Veteran has not been provided notice of the information and evidence necessary to substantiate a claim for service connection for PTSD based on an in-service personal assault. A remand is necessary to provide the Veteran with adequate notice. 

Next, VA has a duty to assist in the procurement of relevant records. 38 C.F.R. § 3.159. "Relevant records" to be considered to determine a Veteran's eligibility for compensation benefits are those records that relate to the injury for which the claimant is seeking benefits and have a reasonable possibility of helping to substantiate the Veteran's claim. Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010). 

The Veteran has reported undergoing treatment since 2009 at various VA locations including Salisbury VAMC, Ashville VAMC, North Texas VA, Hampton VAMC and treatment at VA in Brockton, Massachusetts. Specifically the January 2015 statement of the case (SOC) noted reviewing treatment records from Ashville VAMC from December 2011 through October 2012, records from Hampton VAMC from June 2013 through January 2015, from Salisbury VAMC from August 2010 through July 2012 and from North Texas Health care Center in August 2013.  None of these records are associated with the claims file. As the Veteran has identified potentially relevant treatment records relating to his claims, a remand is necessary so appropriate attempts can be made to locate and obtain these records, and associate such with the Veteran's electronic claims file. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Provide the Veteran with appropriate notice of VA's duties to notify and to assist under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.304 (f)(5). Particularly, the Veteran should be properly notified of how to substantiate a claim of MST including all specific examples of the alternative sources of evidence must be included in the notification to the Veteran.

2. Appropriate efforts should be made to obtain and associate with the electronic case file any outstanding VA medical records. The Veteran has indicated treatment at Ashville VAMC, Hampton VAMC, Salisbury VAMC, North Texas Health Care Center, and VA Boston Health Care System in Brockton from 2009 forward. 

3. Contact the Veteran and request he submit or authorize for release all private treatment records associated with his current claims.

All actions to obtain the records should be documented. If the records cannot be located or do not exist, a memorandum of unavailability should be associated with the claims file, and the Veteran should be notified and given an opportunity to provide them.

4. After completing the directives above to the extent possible, refer the case to the VA examiner who provided the December 2014 VA examination for a supplemental opinion, and if warranted, another examination. If the same examiner is not available, the claims folder should be forwarded to another clinician. If evaluation of the Veteran is deemed necessary, appropriate arrangements should be made to evaluate the Veteran. 

The examiner shall review the Veteran's claims folder to determine if the Veteran has an acquired psychiatric disorder to include, PTSD, bipolar, and/or an adjustment disorder and whether the Veteran's acquired psychiatric disorder is due to verified stressors, the fear of hostile action during active service, or MST and to determine the nature and etiology of any other acquired psychiatric disorders that have been present during the pendency of this claim. After reviewing the claims file, all prior opinions provided and examining the Veteran if warranted, the examiner should answer the following questions:

a. Does the Veteran have a diagnosis of an acquired psychiatric disorder, to include PTSD, bipolar disorder and/or adjustment disorder?

b. If PTSD is diagnosed, the examiner must identify the stressor(s) supporting the diagnosis. If the examiner determines that the Veteran has PTSD related to the claimed in-service stressor of an in-service personal assault, fear of hostile action during active service, or other stressors the examiner should review the claims folder and render an opinion as to whether there is evidence of changed behavior after an alleged assault or any other evidence of record, which would be consistent with the alleged trauma.

c.  If the Veteran is diagnosed with any other psychiatric disorder, then the examiner is requested to provide an opinion on whether it is at least as likely as not (a fifty percent probability or greater) that the Veteran's acquired psychiatric disability is related to his active duty service?

The Veteran's lay contentions must be considered and weighed in making the determination as to whether a nexus exists. Additionally, post service treatment records note symptoms of an acquired psychiatric disorder dating back to the Veteran's active service, including trouble sleeping, reports of depression, and thoughts of and suicide attempts. Specifically, if the examiner finds the Veteran does not have an acquired psychiatric disorder such an opinion must be reconciled with VA treatment records which have been made part of the claims file. 

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

5. Thereafter, readjudicate the issues on appeal. If the determination remains unfavorable to the Veteran, he and his representative, if any, should be furnished a supplemental statement of the case which addresses all evidence associated with the claims file since the last statement of the case. The Veteran and his representative should be afforded the applicable time period in which to respond.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


